Citation Nr: 1454202	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  14-33 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date prior to April 6, 2012, for the grant of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to April 1955. 

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a psychiatric disorder, to include schizophrenia, was denied in a July 2007 rating decision.  He appealed that decision and the claim was again denied in a statement of the case issued in April 2009.  He did not thereafter perfect an appeal of the July 2007 decision. 

2.  Following the April 2009 statement of the case, no formal or informal claim for service connection for schizophrenia or any other psychiatric disorder was filed until April 6, 2012.


CONCLUSIONS OF LAW

1.  The July 2007 rating decision denying service connection for a psychiatric disorder, to include schizophrenia, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), (c), 20.302, 20.1103 (2014).

2.  The criteria for an effective date prior to April 6, 2012, for the grant of service connection for schizophrenia have not been met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.400, 38 C.F.R. § 3.155(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Except under certain circumstances not applicable in this case, the effective date of an award based on an original claim or claim reopened after final adjudication may not be earlier than the date of receipt of claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant, which identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).

The basic facts are not in dispute.  The Veteran filed a service connection claim for a nervous condition/mental disorder in September 1955, which was denied by the RO in an October 1955 decision letter.  There was no appeal and that decision became final.  He again filed a service connection claim for a nervous condition in May 1973, and the RO again denied the claim in a June 1973 decision letter.  There was no appeal and that decision became final.

In January 1998, the Veteran filed a petition to reopen his previously denied claim, which the RO denied in an October 1998 rating decision.  He appealed this decision to the Board, and in December 1999, the Board remanded the matter of whether new and material evidence had been submitted to reopen the claim of service connection for a nervous condition.  While it was in remand status, in a May 2003 written statement, the Veteran withdrew his appeal.

The Veteran again filed a claim for a psychiatric disorder in January 2007 and the RO denied the claim in July 2007.  He appealed.  In an April 2009 statement of the case, the RO reopened the claim but denied service connection on the merits.  He did not file a substantive appeal and no new evidence pertinent to his claim was received by VA prior to the expiration of the appeal period.  

Also, VA has not received any relevant official service department records that existed and had not been associated with the claims file at the time of the SOC issued in April 2009.  Therefore, the July 2007 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103; see also 38 C.F.R. § 3.156(b), (c).  This is the last final denial of the claim on the merits.

The Veteran again filed a claim for service connection for a psychiatric disorder, to include schizophrenia, on April 6, 2012.  In August 2013, the RO granted service connection for schizophrenia with a 100 percent rating, effective April 6, 2012, the date of the claim.  The threshold issue is whether he is entitled to an effective date prior to April 6, 2012.

Significantly, following the July 2007 rating decision and subsequent April 2009 SOC denying service connection for a psychiatric disorder, there was no formal or informal claim for schizophrenia or any other psychiatric disorder until April 6, 2012, and the Veteran has not asserted facts to the contrary.  He submitted no additional evidence and none was received indicating an intent to file a claim until April 6, 2012.  As noted above, the effective date of an award may not be earlier than the date of receipt of claim.  In this case, the date of the claim was April 6, 2012.

The Veteran contends that he should be awarded an effective date in 1973, when he asserts he was last able to work, or, alternatively, that his service connection award should be retroactive to at least five years prior to April 6, 2012.  However, the laws and regulations governing effective dates are clear, and given the facts of this case there is no legal basis to assign an earlier effective date for the grant of service connection for schizophrenia.  Accordingly, an effective date prior to April 6, 2012, for the grant of service connection for schizophrenia is denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, because the law, and not the facts, is dispositive of this claim, the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002). 



ORDER

An effective date prior to April 6, 2012, for the grant of service connection for schizophrenia is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


